DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 has been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may wish to add “the” before “drive shaft” at line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter et al. (US 10,253,855).
Potter discloses and shows a drive system comprising: 
a linear actuator comprising a drive shaft (406) and having an actuation axis extending along a length of the linear actuator; 
a motor assembly (402) coupled to the drive shaft of the linear actuator and configured to rotate the drive shaft about the actuation axis of the linear actuator; 
a nut (408) attached to the drive shaft; 
a carrier housing the nut (414); 
a linkage system (418) extending from a proximal end away from the motor assembly to a distal end, the proximal end rotatably attached to the carrier at a first proximal attachment location, the first proximal attachment location offset from the actuation axis; and 
an output link (422) rotatably coupled to the distal end of the linkage system, the output link offset from the actuation axis.
Regarding claim 14, a frame is disposed on the motor assembly, the frame at least partially surrounding the carrier and extending from the motor assembly to an end of the drive shaft (col. 10:51-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al., as applied to claim 1, in view of Marek et al. (US 2014/0298934).
Regarding claim 15, Potter discloses and shows the drive system as described elsewhere above.  Potter does not describe the frame having at least one guide rail extending along a length of the rail.  Marek teaches a drive system having a screw and nut device, the frame (Fig. 5, item 502) comprising at least one guide rail (504/506) extending along a length of the frame, the at least one guide rail guiding the carrier along the actuation axis of the drive shaft and constraining rotation of the carrier about the actuation axis.  The at least one guide rail also reduces or eliminates noise while improving the performance of the screw and nut device (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of Potter to where the frame comprises at least one guide rail extending along a length of the frame, the at least one guide rail guiding the carrier along the actuation axis of the drive shaft and constraining rotation of the carrier about the actuation axis, while also reducing/eliminating noise while improving the performance of the screw and nut device as taught by Marek.
Regarding claim 16, Marek teaches a drive system where the frame (502) comprises a first one guide rail (Fig. 5, item 504/506) and a second guide rail extending along a length of the frame and comprising opposing faces, and wherein the carrier comprises a protrusion (310/312) seated between the opposing faces of the first guide rail and the second guide rail. The at least one guide rail also reduces or eliminates noise while improving the performance of the screw and nut device (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system of Potter to where the frame comprises at least one guide rail extending along a length of the frame, the at least one guide rail guiding the carrier along the actuation axis of the drive shaft and constraining rotation of the carrier about the actuation axis, while also reducing/eliminating noise while improving the performance of the screw and nut device as taught by Marek.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither anticipates nor renders obvious a drive system or robot as claimed.  The nearest compatible reference is that to Potter as described elsewhere above
Regarding claims 2-4, Potter does not describe or show any spherical bearings disposed at the proximal or distal ends of the linkage systems.  The linkage system of Potter obviously pivots about pivot axes as intended, but does not move, tilt or sway in an axis outside a vertical plane shared by the longitudinal axis of the motor and drive screw (see Fig. 4A).  Thus, there is no readily apparent motivation, that is unequivocally independent of improper hindsight, to provide spherical bearings at the proximal or distal ends of the linkage systems.
Regarding claims 5-13, Potter only shows one connecting rod and lacks a second connecting rod.  An addition of a second connecting rod without any readily apparent motivation, would make for improper hindsight.
Regarding claims 17-24, the prior art lacks a linkage system having at least one connecting rod, the second end connecting at a position offset form a pivot point of a knee joint of a leg with a spherical bearing, the second spherical bearing coaxially joined to a further spherical bearing embedded into a lower member of the knee joint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658